Name: 2003/56/EC: Commission Decision of 24 January 2003 on health certificates for the importation of live animals and animal products from New Zealand (Text with EEA relevance) (notified under document number C(2003) 326)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  international trade;  agricultural policy;  tariff policy;  Asia and Oceania
 Date Published: 2003-01-25

 Avis juridique important|32003D00562003/56/EC: Commission Decision of 24 January 2003 on health certificates for the importation of live animals and animal products from New Zealand (Text with EEA relevance) (notified under document number C(2003) 326) Official Journal L 022 , 25/01/2003 P. 0038 - 0060Commission Decisionof 24 January 2003on health certificates for the importation of live animals and animal products from New Zealand(notified under document number C(2003) 326)(Text with EEA relevance)(2003/56/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products(1), as last amended by Decision 2002/957/EC(2), and in particular Article 4 thereof,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon the importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(3), as last amended by Council Regulation (EC) No 1452/2001(4), and in particular Article 11(2) and Article 22(2) thereof, and the corresponding provisions of the other Directives establishing sanitary conditions and models of certificates for the importation of live animals and animal products from third countries,Whereas:(1) Council Decision 97/132/EC provides for the adoption of guarantees for the importation of fresh meat and meat based products from New Zealand equivalent to those laid down in Council Directive 72/462/EEC.(2) Annex V to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (the Agreement) establishes the public health and animal health measures for fresh meat and meat based products and for certain other animal products from New Zealand for which equivalence has been determined.(3) By its Decision 2002/957/EC amending Annexes V and VII to the Agreement, the Council has determined the equivalence of certification systems for fresh meat and meat based products and for certain other animal products from New Zealand. Such equivalence should be implemented by laying down the models of the official health certificates to allow the importation of those products on that basis.(4) Under Annex VII to the Agreement, the full equivalence of measures is the equivalence of animal health and/or public health measures as appropriate and of certification systems, without prejudice to certification requirements not covered by the Agreement.(5) Annex VII to the Agreement provides for model health attestations to be included in the official health certificate for live animals and animal products for which full equivalence of measures has been agreed.(6) Full equivalence has been determined for certain animal products with respect to animal health and public health and for certification systems. However, full equivalence for other animal products has been determined only for either animal or for public health measures and for certification systems. Therefore, it is necessary to maintain several models of official health certificates. These official health certificates should replace those laid down in accordance with Community legislation for the importation of the relevant animal products from New Zealand.(7) For other animal products and for live animals full equivalence has not been determined. For those animal products and for live animals, the importation should be allowed on the basis of official health certificates in accordance with existing Community legislation or prevailing national health conditions of the Member States pending adoption of harmonised import conditions.(8) As provided for in Annex V to the Agreement, the additional guarantees for the importation of certain animal products intended for certain Member States, should be provided by New Zealand in the form of a declaration to be included in the official health certificate. The additional declaration concerning transmissible spongiform encephalopathies should also be provided by New Zealand for certain products of animal origin.(9) As provided for in Annex VII to the Agreement, the certification for consignments of commodities for which full equivalence has been agreed may be issued after departure of the consignment from New Zealand under certain conditions.(10) As provided for in Annex VII to the Agreement the official health certificate should be issued in English as well as in one of the languages of the Member State of arrival.(11) It is also appropriate to establish for New Zealand certain other additional certification requirements.(12) Animal products imported into New Zealand and subsequently exported to the Community after storage or re-processing in New Zealand, should comply with Community rules relating to those products. An official health certificate should therefore be established for those products.(13) Council Directive 93/119/EC of 22 December 1993 on the protection of animals at the time of slaughter or killing(5) provides for official health certificates for meat to be supplemented by an attestation certifying that certain animals referred to in that Directive have been slaughtered under conditions which offer guarantees of humane treatment at least equivalent to those provided for in that Directive. This attestation should be included in the corresponding models of the official health certificates.(14) Council Decision 97/131/CE of 17 December 1996 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products(6) approved an agreement in the form of an exchange of letters concerning the provisional application of the Agreement, whereby, until the entry into force of the Agreement, the certification conditions applicable as at 31 December 1996 should continue to apply. It is therefore necessary to repeal Decision 80/805/EC of 25 July 1980 concerning animal health conditions and veterinary certification for the importation of fresh meat from New Zealand(7), and to ensure that the date of application of this Decision corresponds with the date on which the Agreement enters into force.(15) To facilitate a smooth changeover from the existing official health certificates, provision should be made for a transitional period.(16) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. The Member States shall authorise the importation from New Zealand of the live animals and animal products, set out in Annex I, provided that they meet the certification requirements referred to in that Annex, and where required, are accompanied by an official health certificate issued before departure of the consignment from New Zealand, in accordance with one of the following models:(a) where equivalence has been established, the model referred to in Annex I as set out in Annexes II to V;(b) in other cases, the models set out in the Annexes to the acts referred to in Annex I.2. The official health certificate(s) for the live animals and animal products referred to in Annex VI shall bear the additional declaration(s) referred to in that Annex where the Member State of destination of the consignment is Finland or Sweden.3. By way of derogation from the provisions of paragraph 1, official health certificates issued in accordance with the models set out in Annexes II to V may be issued after departure of the consignment from New Zealand provided that:(a) they are available at arrival in the border inspection post; and(b) the certifying officer has declared in writing to have certified the consignment on the basis of the New Zealand eligibility document(s), which were ascertained by him or her and which were issued prior to the departure of the consignment.4. Pending the adoption of harmonised importation rules the national health requirements prevailing in Member States shall remain applicable for animals and animal products where it is so mentioned in Annex I.Article 2Where the consignment is presented for veterinary inspection, the official health certificate shall be provided in the English language as well as in one of the official languages of the Member State in which the border inspection post where the consignment is presented is situated.Article 3The official health certificate(s) for the animal products listed in Annex I shall bear the additional declaration(s) described in Annex VI where they have been imported from a third country into New Zealand and are subsequently exported to the Community.Article 4For a transitional period not exceeding 90 days from the date of application of this decision, Member States shall authorise the importation of live animals and animal products set out in Annex I under the models of certificates previously applicable.Article 5Commission Decision 80/805/EEC is repealed.Article 6This Decision shall apply from 1 February 2003.Article 7This Decision is addressed to the Member States.Done at Brussels, 24 January 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 57, 26.2.1997, p. 4.(2) OJ L 333, 10.12.2002, p. 13.(3) OJ L 302, 31.12.1972, p. 24.(4) OJ L 198, 21.7.2001, p. 11.(5) OJ L 340, 31.12.1993, p. 21.(6) OJ L 57, 26.2.1997, p. 1.(7) OJ L 236, 9.9.1980, p. 28.ANNEX ICERTIFICATES, DECLARATIONS AND ADDITIONAL GUARANTEESGlossaryAN Assigned Number (a number which is arbitrarily assigned to a particular commodity and, as such, will appear on the certificate)Channelling As described in Article 8(4) of Council Directive 97/78/EC(1)N/A Not applicableOther products As defined in Article 2(b) of Council Directive 77/99/EEC(2)PNHC Prevailing national health conditions of the Member State(s) in accordance with EC law(3)>TABLE>(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 26, 31.1.197, p. 1.(3) Pending the adoption of Community rules, national rules shall continue to apply subject to compliance with the general provisions of the Treaty.ANNEX II>PIC FILE= "L_2003022EN.005102.TIF">>PIC FILE= "L_2003022EN.005201.TIF">ANNEX III>PIC FILE= "L_2003022EN.005302.TIF">>PIC FILE= "L_2003022EN.005401.TIF">ANNEX IV>PIC FILE= "L_2003022EN.005502.TIF">>PIC FILE= "L_2003022EN.005601.TIF">ANNEX V>PIC FILE= "L_2003022EN.005702.TIF">>PIC FILE= "L_2003022EN.005801.TIF">ANNEX VIExports of Imported Animal ProductsIn each case, the product shall:- have originated from a third country eligible to export the item to the European Community,- have been derived from establishments eligible to export to the European Community, and- be eligible to be exported to the European Community.A copy of the import certificate is to be attached to the signed New Zealand health certificate; this copy is to be endorsed "certified copy of original", and be signed by the certifying officer.The original or a certified copy of the import certificate shall be retained by the certifying officer.The following additional declaration(s) shall appear on the model certificates prescribed in Annex I. The declarations shall appear in the languages referred to in Article 2 of Commission Decision 2003/56/EC.1. Mixed originFor animal products which have been imported into New Zealand, and have been stored and processed in EC-listed establishments with product of New Zealand origin (i.e., the consignment is of mixed origin), the following declaration is to appear on the appropriate model certificates noted in Annex I:>PIC FILE= "L_2003022EN.005902.TIF">2. Country of origin maintained, not mixed with New Zealand origin product.For animal products which have been imported into New Zealand and have been stored and processed in New Zealand EC-listed export establishments but not mixed with product of New Zealand origin, the following declaration is to appear on the model certificates noted in Annex I:>PIC FILE= "L_2003022EN.005903.TIF">ANNEX VIIAdditional guarantees relating to live animals and animal products provided for in Annex V to Council Decision 97/132/ECThe health certificate(s) for live animals and animal products listed in this Annex, shall bear the appropriate declaration set out in the corresponding legislation if they are imported for consignment to either Sweden or Finland:>TABLE>